In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              _________________

                               NO. 09-19-00080-CR
                               NO. 09-19-00081-CR
                               NO. 09-19-00082-CR
                              _________________

                      SEANDRE MCMAHON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
________________________________________________________________________

                    On Appeal from the 88th District Court
                             Hardin County, Texas
                    Trial Cause Nos. 23851, 23853 and 23855
________________________________________________________________________

                                     ORDER

      On February 15, 2019, the trial court sentenced Seandre McMahon in Trial

Cause Numbers 23851, 23853, and 23855. McMahon filed pro se notices of appeal

on March 15, 2019. Neither the trial court clerk nor the court reporter have received

payment for the records, but the appellant provided no documentation to support a

claim of indigence. The Court finds it is necessary to determine whether the



                                         1
appellant is indigent for purposes of appointment of counsel and obtaining free

records on appeal. See Tex. R. App. P. 37.3(a)(2).

      It is, therefore, ORDERED that the appeal is ABATED and the cause is

REMANDED to the trial court for a hearing to determine whether the appellant is

indigent and entitled to court appointed counsel and is entitled to proceed without

payment of costs. See Tex. R. App. P. 20.2. The trial court shall secure the personal

attendance of the appellant at the hearing. In determining whether appellant is

indigent, the trial court may consider the factors set forth in article 26.04(m), Texas

Code of Criminal Procedure, and shall have the appellant complete the questionnaire

required by article 26.04(n), Texas Code of Criminal Procedure. See Tex. Code

Crim. Proc. Ann. art. 26.04 (West Supp. 2018). If the appellant is not represented by

retained counsel, is indigent, and does not waive his right to counsel, then the trial

court shall appoint counsel to represent the appellant. If the trial court determines

that the appellant is not indigent, then trial court shall make findings and forward

those findings to this Court.

      The supplemental clerk’s record containing any orders and findings made by

the trial court and a reporter’s record of any hearings conducted pursuant to this

Order shall be filed with the Court of Appeals by May 6, 2019.

      ORDER ENTERED April 5, 2019.
                                                     PER CURIAM
Before McKeithen, C.J., Horton and Johnson, JJ.
                                       2